Citation Nr: 0921593	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  08-05 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an abdominal injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a low back injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
arterial blockage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1955.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

Finally, a private treatment record dated in June 2005 was 
added to the file since the most recent statement of the case 
and did not include a waiver.  The Board has, accordingly, 
reviewed the additional evidence but finds that there is no 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to issue a 
supplemental statement of the case.  Of note, the new record 
did not offer any diagnoses that would be material to any of 
the issues on appeal.  Therefore, the Board will proceed to 
adjudicate the claims.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for entitlement to 
service connection for residuals of an abdominal injury and a 
low back injury in February 1956 and again in July 2004.  
These rating decisions were not appealed and became final one 
year later.

2.  The RO denied the Veteran's claim for entitlement to 
service connection for an arterial blockage in July 2004.  
This rating decision was not appealed and became final one 
year later.

3.  The July 2004 rating decision is the last final denial of 
all issues on appeal.

4.  In January 2006, the Veteran sought to reopen all three 
claims.

5.  The evidence added to the record since the July 2004 
rating decision does not relate to any unestablished facts 
that are necessary to substantiate the claims, nor does it 
raise the reasonable possibility of substantiating the 
previously disallowed claims.


CONCLUSIONS OF LAW

1.  The evidence received since the July 2004 rating decision 
is not new and material and the requirements to reopen a 
claim of entitlement to service connection for residuals of 
an abdominal injury have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

2.  The evidence received since the July 2004 rating decision 
is not new and material and the requirements to reopen a 
claim of entitlement to service connection for residuals of a 
low back injury have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2008).

3.  The evidence received since the July 2004 rating decision 
is not new and material and the requirements to reopen a 
claim of entitlement to service connection for an arterial 
blockage have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the submitted 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist the 
veteran in developing the facts necessary for the claim has 
been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); 
but see 38 U.S.C.A. § 5103A (eliminates the concept of a 
well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

In November 1955, the Veteran claimed entitlement to service 
connection for internal injuries to his stomach and back 
following an accident that occurred on active duty.  While 
acknowledging the in-service injury, the RO denied the claims 
in February 1956, after post-service examinations did not 
reveal chronic residuals of an injury to his abdomen or his 
back.  He did not appeal and the decision became final one 
year later.  

In March 2004, the Veteran claimed entitlement to service 
connection for internal injuries to the stomach and abdomen 
based on new and material evidence, as well as a direct claim 
for an arterial blockage, to include as secondary to his 
abdominal and low back injuries.  In support of his claims, 
he submitted private treatment records reflecting diagnosis 
of a right groin hematoma and stenosis of the right common 
iliac with stent placement in November 2001.

The RO denied these claims in a July 2004 rating decision on 
the basis that the treatment records, while new, did not 
mention an in-service trauma or associate the Veteran's 
treatment with any incident of service, nor did the evidence 
indicate that his arterial blockage was related to active 
duty.  

In August 2004, the Veteran submitted a notice of 
disagreement, and the RO issued a statement of the case in 
July 2005.  Although he attempted to appeal the denial in 
January 2006, he was informed that his appeal was not timely 
filed.  He did not contest the determination as to 
timeliness.  As a result, the July 2004 rating decision 
became final.

Nonetheless, the RO construed the Veteran's January 2006 
statements as new claims to reopen all three issues.  In 
support of his claims, he submitted a personal letter to his 
wife dated in April 1955 describing his injury and 
hospitalization, private treatment records dated in April 
2005, multiple written statements from the Veteran, and a 
hearing transcript from his hearing at the RO in January 
2006.

As to the April 1955 letter to his wife, while new, as it was 
not previously considered, the letter is not material to the 
claims as it essentially relates to an already established 
fact.  That is, that he wrote to her about the in-service 
injury he sustained, that he was hospitalized.  The fact of 
the injury itself is supported in the service records and was 
previously considered.  Therefore, this evidence is not 
sufficient to reopen the claim.

Similarly, the Veteran's multiple written statements, as well 
as his testimony at a personal hearing in January 2006, are 
essentially duplicative of his statements all along.  To this 
end, he has submitted written statements describing the in-
service injury and the follow-up hospitalization and 
maintained that the in-service injury was related to his 
current disorders.

His assertions are not be sufficient to reopen the claim 
because, as a lay person he is not competent to offer an 
opinion that requires medical expertise, and consequently the 
statements do not constitute new and material evidence to 
reopen the claim.  Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that lay assertions of medical causation 
cannot serve as a predicate to reopen a previously denied 
claim).  

Additionally, the Veteran submitted a written statement that 
he was told by his private physician that "we don't know 
what is wrong with you."  However, his account of what his 
physician told him "is hearsay and would not of itself be 
competent medical evidence because 'filtered as it was 
through a layman's sensibilities, [the appellant's statement] 
is simply too attenuated and inherently unreliable to 
constitute 'medical' evidence."  Graves v. Brown, 8 Vet. 
App. 522, 524 (1996) (quoting Robinette v. Brown, 8 Vet. App. 
69, 77 (1995)).  

Moreover, even accepting the Veteran's statements of what his 
physician told him is not sufficient to reopen the claim 
because it does not tend to substantiate the claim.  The fact 
that the physician does not know the cause of the Veteran's 
complaints does not, therefore, relate the symptomatology to 
active duty.  An unknown etiology for his symptoms is neither 
supportive nor weighing against the claims and does not 
relate to an unestablished fact necessary to substantiate the 
claims.

Next, although the Veteran asserted at the January 2006 
hearing that his service treatment records were incomplete, 
it does not appear that any of the treatment records 
submitted the hearing were not part of the record in 1955.  
Therefore, it appears that a complete set of service 
treatment records have previously been considered and the 
evidence was not new.  As such, the Veteran's written 
statements and sworn testimony are not sufficient to reopen 
the claims.

Next, the April 2005 private treatment records, while new, 
are not material to the claims.  Specifically, these records 
relate to treatment for hypertension, edema, diabetes, and 
sleep apnea.  The evidence does not show treatment for 
chronic abdominal or low back pathology.  In fact, disorders 
to the low back or the abdomen are not noted.  

To the extent that the April 2005 records show treatment for 
peripheral vascular disease with stint placement in 2002, 
this evidence was already considered by the RO in the July 
2004 denial.  Moreover, the medical evidence does not address 
the critical inquiry of whether the Veteran's arterial 
blockage is related to active duty.  Instead, the new 
treatment records indicate that he underwent an angioplasty 
in 2002, but this current disorder has already been 
established.  Therefore, the evidence is new but not 
material, and the claims are not reopened.  

Consequently, in this case, the Board finds that none of the 
current evidence submitted by the Veteran since the last 
final rating decision denying the claims is new and material 
under 38 C.F.R. § 3.156(a).  Thus, the Veteran's claims to 
reopen are denied.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and of the evidence and information that is necessary 
to establish entitlement to the underlying claim for the 
benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letters provided to the Veteran in 
January 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO associated the Veteran's service 
treatment records with the claims file, and the Veteran 
submitted private treatment records.  Further, he was 
provided an opportunity to set forth his contentions during 
the hearing at the RO.
 
A specific VA medical opinion or examination is not needed to 
consider whether the Veteran has submitted new and material 
evidence but, rather, the Board has reviewed all the evidence 
submitted to the claims file since the last final denial.  
Therefore, a remand for a VA opinion or examination is not 
warranted.  See 38 C.F.R. § 3.159(c)(4)(iii) (2008).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for residuals of an abdominal injury is 
denied.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for residuals of a low back injury is 
denied.

New and material evidence having not been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for an arterial blockage is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


